Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 9, 16-19, 29-33, 35, 38, 42, 60, 64-67, 74-81 and 83 are all the claims.
2.	Claim 42 is amended in the Reply of 12/30/2020.

Election/Restrictions
3.	Applicant’s election without traverse of Group I in the reply filed on 12/30/2020 is acknowledged.
4.	Claims 9, 64-67, 74-80 and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.
5.	Applicant’s election without traverse of species for SEQ ID NO: 4 (linker) and claim 35 (effector cell type) in the reply filed on 12/30/2020 is acknowledged.
6.	Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are all the claims under examination.

Information Disclosure Statement
7.	The IDS of 6/11/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Drawings
8.	The replacement drawing sheets (1/51 to 51/51) were received on 8/9/2019.  These drawings are accepted by the Examiner.

Specification
9.	The disclosure is objected to because of the following informalities: 
a) The use of the tem, e.g., Tris, TWEEN, Sepharose, Vectibix, Trizma, HiTrap, Dionex, TSKgel, Ficoll, which is a trade name or a mark used in commerce, has been noted EasySep, Bio-Glo, in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification contains peptide sequences > 4 amino acids in length and which pursuant to 37 CFR 1.821-1.825 are required to be identified by sequence identifier. See, e.g., p. 10, line 20; p. 11, lines 27 and 28; p. 12, line 14; p. 26, line 20; p. 31, line 16, 17 and 20; p. 41, lines 29-30 and 38-39.
Appropriate correction is required.

Claim Objections
10.	Claim 19 is objected to because of the following informalities: Claim 19 recites “a first CH3 domains” in the plural and which should seemingly recite “domain.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are indefinite for the phrase “binding domain.” The meaning of a binding domain could encompass antibodies (VH/VH pairs, VH or VL (sdAb), a single CDR, etc.) or other structures to include non-antibody formats such as a mimetic (e.g., DARPins, affibodies, affitins, anticalins, avimers, kunitz domain peptides, adnectins, centyrins, Fynomers, IgNARs and monobodies), a super immunoglobulin protein, a scaffold protein, etc. The ordinary artisan cannot envisage what structures are intended for the term.
b) Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are indefinite for the phrase “common variable region” in Claim 1. It is not clear what structures contribute to the commonality for a variable region. It is not clear if the commonality encompasses pseudo-common variable domains, variable domains that are identical or substantially identical, or variable domains capable of pairing with a diversity of cognate variable domains, for example. It is not even clear if a variable region references any region or even a specific region occurring anywhere within the multivalent antibody that demonstrates variation from a corresponding wild-type region, or if the variable region is, per se, a VH or VL from what is art-known for antibodies. The ordinary artisan cannot discern the metes and bounds for the meaning of the phrase.
c) Claims 1, 16, 18-19, 29-33, 35, 38, 42, 60, and 81 are indefinite for the phrase “base antibody portion.” The phrase constitutes a desideratum since it refers to an ambiguous general structure with unspecified components and/or amino acids entirely in terms of it providing some scaffold or backbone for the two binding domains to associate with and for which the at least one additional binding domain associates with. What differentiates and distinguishes a “base” from a “portion” in reference to any antibody is indefinite, ambiguous and unclear.
	d) Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are indefinite for the phrase “derived from a hinge sequence” because the meaning of ‘derived’ or examples thereof cannot be ascertained without there being a parental hinge structure from which comparison can be made. A derivative may encompass any number and kind of change(s) including: amino acid substitutions, deletions, insertions using natural or non-natural amino acids; glycation; phosphorylation; lipidation; fragmentation; mimetics, etc. Even for Claim 32 which requires that the hinge comprise a helix-forming sequence, it is not clear if this pertains to the derivative of the hinge sequence. Even for Claim 33 which requires that the hinge comprise an amino acid sequence of SEQ ID NO: 1-24, it is not clear if this pertains to the derivative of those hinge sequences. The ordinary artisan cannot discern the metes and bounds for the meaning of the phrase.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 1, 16-19, 29-33, 35, 38, 42, 60, and 81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claimed multivalent antibody requires a structural aspect for the base of an antibody and/or some portion thereof much less where a genus of binding domains which comprise the base antibody portion have a common variable region. The breadth and scope of the core structure of the multivariate antibody, a binding domain and a common variable domain are generic and undefined to the extent the ordinary artisan could reasonably conclude that Applicants are not in possession of the genus of all possible multivariate structures encompassed by the claims at the time of filing. 
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims are evaluated in view of that guidance. 
a) Actual reduction to practice: 
To review what structures where reduced to practice and that read on and encompass the generic structure of Claim 1, the specification teaches the following:
“[0313] A preferred common light chain for use in a multivalent antibody of the invention is one comprising the sequence set out in SEQ ID NO: 29.”
[0381] The expression vectors generated in Example 1 were combined with the vector MG1025C377 (FIG. 4) expressing the second heavy chain of the base antibody portion of the multispecific antibodies, bearing the L351 D-L368E mutations in the CH3 region (WO2013/157954 and WO2013/157953) and the Thyroglobulin Fab gene of antibody MF1025 (see Example 2 of WO2013/157953). Expression of the two heavy chains together with a common light chain leads to the production of the trispecific antibody as shown in FIG. 2b.

    PNG
    media_image1.png
    371
    355
    media_image1.png
    Greyscale

[0472] For an example of a trispecific molecule having an immune engaging binding domain at the interior position of the long arm and a tumor cell antigen at the short arm, DNA encoding the VH gene for the CD3 binding domain (MF8078), a linker of the invention and a tetanus toxoid (TT) binding domain (MF1337) are cloned into a vector encoding the positively charged CH3 domain (KK), where DNA encoding the VH gene for the EGFR binding domain (MF8233) is cloned into a vector encoding the negatively charged CH3 domain (DE) encoding a trispecific molecule of EGFR x CD3:TT. The heavy chain variable regions for the three binding domains are set out in Table 13, with activity for these trispecific molecules described in FIGS. 15a and 16a. For these trispecific molecules, each heavy chain variable region pairs with a common light chain. SEQ ID NO: 29.

[0473] For an example of a trispecific antibody having an immune engaging binding domain at the interior position and a tumor cell antigen at the distal position of the long arm, DNA encoding the VH gene for the CD3 binding domain (MF8078), a linker of the invention and DNA encoding the VH gene for the EGFR binding domain (MF8233) are cloned into a vector encoding the positively charged CH3 domain (KK), where DNA encoding the VH gene for the Thyroglobulin binding domain ("Thyro") (MF1025) is cloned into a vector encoding the negatively charged CH3 domain (DE) encoding a trispecific molecule of Thyro x CD3:EGFR. FIG. 14b. The heavy chain variable regions for the three binding domains are set out in Table 14, with activity for these trispecific molecules described in FIGS. 15b and 16b. For these trispecific molecules, each heavy chain variable region pairs with a common light chain. SEQ ID NO: 29.
[0485] For each of the trispecific molecules described above, and set out in FIGS. 18, 19 and 24, each heavy chain variable region pairs with a common light chain. SEQ ID NO: 29. 
b) Disclosure of drawings or structural chemical formulas: the specification and drawings do not show that applicant was in possession of the genus of generic multivalent antibody structures having at least three binding domains and sharing just any common variable domain much less any common light chain.
c) Sufficient relevant identifying characteristics: the specification does not identify 1) a complete structure, ii) partial structure, iii) physical and/or chemical properties, or iv) functional characteristics coupled with correlation between structure and function for the genus of generic multivalent antibody structures having at least three binding domains and sharing just any common variable domain much less any common light chain.
d) Method of making the claimed invention: the specification teaches making antibody-based multivalent constructs having a long arm and a short arm.
e) Level of skill and knowledge in the art: the cloning of antibody DNA, construction of antibody libraries, protein sequencing, protein expression and bioassays for identifying functional regions within proteins was well established at the time of the invention.
f) Predictability in the Art: 
i) Shiraiwa et al (Methods 154:10-20 (2019)) while acknowledging the methods for selecting a common variable domain by way of light chain screening, substantiates the caveats for a common chain much less a common variable domain as follows:

    PNG
    media_image2.png
    73
    512
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    224
    507
    media_image3.png
    Greyscale

ii) Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind).
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C.
§112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.”
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
The specification does not describe just any common variable domain that is applicable for use in the genus of known-and-yet to be discovered constructs under the broadest interpretation of generic Claim 1 or even the narrowest interpretation of generic Claim 1 for a short- and long-armed antibody having a common variable domain. Thus, when there is substantial variation within the genus as for example the “multivalent antibody”, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. Applicants have not characterized a representative species falling within the genus of multivalent antibodies that would possess the functionalized properties of the claims to meet the full breadth and scope of the method invention.
Applicants have not characterized a sufficient number of multivalent antibody constructs that meet the full scope of the instant generic claims, and the ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed genus meeting all of the structural and functional properties required of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1, 17-19, 29-31 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (USPN 10519251; filed December 24, 2014 or USPN 10266608; filed December 24, 2014).
	The instant claims are given the broadest reasonable interpretation in view of the art and deficiencies noted for the clarity and lack of written description for the full breadth and scope.
	In the application of the reference patents, the common variable region, is considered to represent a common VH or VL domain as would occur for a mono-specific Fabs in the antibody construct, and which the reference patents teach. Accordingly, the instant claimed multivalent antibody is considered prima facie obvious over the Wu patents.
	Wu teaches the generic structure for Fab-in-tandem antibodies or FIT-Ig as follows:

    PNG
    media_image4.png
    498
    880
    media_image4.png
    Greyscale
, where the antibody is multivalent (Claim 1), is comprised of a base antibody portion including dimeric CH2-CH3 portions (Claim 1), two binding domains (either one of the arms comprising the Fabs linked to the CH2 domain; Claim 1), the at least one additional binding domain (either one of the additional Fabs linked to each of the Fabs; Claim 1), and a linker where the linker comprises a hinge (Claim 1), where the base antibody portion is a full antibody (Claim 17), and where the binding domains are Fab domains (Claim 18).
	Wu teaches knobs-in- holes (Claim 19), where the linker is natural or a derivative (Claim 29) see 
    PNG
    media_image5.png
    257
    1207
    media_image5.png
    Greyscale
, and Wu teaches pharmaceutical applications. Finally, and in order for the construct of Wu to contain a “common variable domain” of either VH or VL (under the BRI standard), the Fabs would need to be mono-specific. Here, Wu teaches mono-specific Fab constructs are within the realm of the invention, and could still be effective as therapies: The use of dual-specific antibody that targets two separate tumor mediators will likely give additional benefit compared to a mono-specific therapy. Wu does not teach away from a mono-specific format and does not provide any explicit or implicit to abandon that format.
	Thus and where as in the instant case, the claims encompass a Fab-in-tandem construct well known in the art as demonstrated by Wu, that the technology to construct the Fab-long arms to a base antibody core comprising a hinge-CH2-CH3, and the need to improve on the ratio of contacts for any target antigen with the stoichiometry of the Fab numbers, the ordinary artisan would have had more than sufficient motivation and a reasonable expectation of success in having produced the instant claimed multivalent antibody based on the disclosure and success of the Wu reference.

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643